                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


James Saver Mrdutt, Jr.,

       Plaintiff,

v.                                            Case No. 18-10914

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                       2/19/19 REPORT AND RECOMMENDATION

       Plaintiff James Saver Mrdutt, Jr. filed this action seeking judicial review of Defendant’s

determination that he is not entitled to social security benefits for his physical and mental

impairments under 42 U.S.C. § 405(g). The matter was referred to Magistrate Judge Mona

Majzoub for determination of all non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and

issuance of a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C).

Thereafter, the parties filed cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on February 19, 2019, the magistrate

judge recommends that “Plaintiff’s Motion for Summary Judgment (docket no. 15) be

GRANTED IN PART and DENIED IN PART, Defendant’s Motion for Summary Judgment

(docket no. 17) be DENIED, and this matter be remanded for proper consideration of the VA’s

decision and the VA medical examiner’s opinion regarding Plaintiff’s wrist-related functional

limitations.” (ECF No. 18 at PageID.1081-82).




                                                  1
       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the February 19, 2019 R&R.



       IT IS ORDERED that Defendant’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment is

GRANTED IN PART AND DENIED IN PART, and this matter is REMANDED for proper

consideration of the VA’s decision and the VA medical examiner’s opinion regarding Plaintiff’s

wrist-related functional limitations.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: March 11, 2019




                                                2
